Exhibit The Washington Post Company Computation of Ratio of Earnings to Fixed Charges (Dollars in thousands) Thirty-Nine WeeksEnded Fiscal Year Ended September 28, 2008 December 30, 2007 December 31, 2006 January 1, 2006 January 2, 2005 December 28, 2003 Earnings: Income before incometaxes and cumulative effect of change in accounting principle, and equity in earnings (losses) of affiliates $ 82,800 $ 475,132 $ 518,344 $ 500,525 $ 544,723 $ 392,354 Add:Fixed charges 50,896 70,279 64,310 64,421 60,565 53,404 Amortization of capitalized interest - - 68 198 198 198 Distributed income of equity investees 189 2,155 900 850 800 750 Earnings $ 133,885 $ 547,566 $ 583,622 $ 565,994 $ 606,286 $ 446,706 Fixed charges: Interest expensed $ 19,514 $ 24,046 $ 25,343 $ 26,754 $ 28,032 $ 27,804 Portion of rent expense representative of interest 31,382 46,233 38,967 37,667 32,533 25,600 Total fixed charges $ 50,896 $ 70,279 $ 64,310 $ 64,421 $ 60,565 $ 53,404 Ratio of earnings to fixed charges 2.6 7.8 9.1 8.8 10.0 8.4
